Citation Nr: 1821532	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-44 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of asbestos exposure.   

2. Entitlement to service connection for residuals of asbestos exposure.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for residuals of asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2009 rating decision, the RO denied a service connection claim for residuals of asbestos exposure; the Veteran did not submit a notice of disagreement (NOD); no new and material evidence was submitted within one year of the decision; and thus the decision became final.

2. The evidence received since the final September 2009 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of asbestos exposure.


CONCLUSIONS OF LAW

1. The September 2009 rating decision denying a claim for service connection for residuals of asbestos exposure is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim for service connection for residuals of asbestos exposure.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 510, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Given the Board's favorable disposition of the petition to reopen the claim for service connection for residuals of asbestos exposure, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new. That analysis is undertaken by comparing newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.

Historically, an April 2005 rating decision denied service connection for residuals of asbestos exposure because there was no evidence of a diagnosed asbestos-related lung disease.  The Veteran did not appeal that decision and it is now final.  

A January 2007 rating decision reopened service connection for emphysema claimed as secondary to asbestos exposure based on medical evidence of a diagnosis of emphysema, and then denied the claim because the evidence did not show that this disorder was incurred in or aggravated by military service.  Additionally, the evidence did not substantiate asbestos exposure during service, and the Veteran's treating VA pulmonologist had not diagnosed him with an asbestos-related lung disease.  The Veteran did not appeal that decision and it is now final

Thereafter, the September 2009 rating decision reopened the service connection claim for residuals of asbestos exposure to include chronic obstructive pulmonary disease, based on doctor's letters submitted by the Veteran's treating providers opining that his exposure to fumes and asbestos in the military might have caused the Veteran's pulmonary problems, and then denied the claim because the evidence failed to show that the Veteran's disorder was incurred in or aggravated by service.  No appeal was received from the Veteran.  Therefore, the September 2009 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Newly submitted, private S.L.H.S. medical records include, in pertinent part, a May 2016 CT Review, which stated that the Veteran had pleural and calcified plaques from asbestos pleural disease and some bronchiolar dilation with reticular markings that were probably due to asbestos interstitial lung disease.  Similarly, a private February 2017 DBQ found restrictive lung disease and interstitial lung disease that was probably due to asbestos.  The DBQ went on to remark that the Veteran had an asbestos-related lung disease.   

The Board finds this newly submitted medical evidence is sufficient to reopen a claim of service connection for residual of asbestos exposure as it demonstrates that the Veteran has asbestos-related lung diseases.  Moreover, private medical professionals have opined that such diseases may be related to asbestos exposure.  In contrast, at the time of the prior denial, there was no evidence showing that the Veteran had an asbestos-related lung disease.  Now that the newly submitted evidence establishes the existence of asbestos-related lung diseases, the Board finds that the claim for entitlement to service connection for residuals of asbestos exposure is reopened and remands this claim for further development as discussed below.


ORDER

New and material evidence has been received, and the claim for service connection claim for residuals of asbestos exposure is reopened.  To this extent only, the claim is granted.
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With respect to asbestosis, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual specifically provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Review of the record reveals that the AOJ has not conducted the evidentiary development needed to make the determinations required by the manual with respect to the Veteran's reported asbestos exposure during service.

The Veteran contends that he was exposed to asbestos during his naval service while stationed aboard the USS Chevalier and USS Brush; duty upon these ships was clearly documented in his military personnel file.  The Veteran's DD-214 reflected that he had the MOS of deckhand.  He contends that while aboard these ships that he was tasked with removing asbestos from pipes, and while at sea he had the top bunk where asbestos from the pipes above would chip off and fall onto to him and his bunk.  The RO should conduct research, including contacting the National Personnel Records Center (NPRC), or other appropriate entity, to determine whether the Veteran's MOS was such that would have likely resulted in exposure to asbestos.

The private May 2016 CT Review and February 2017 DBQ, as indicated above, when taken together show that the Veteran currently has pleural and calcified plaques from asbestos pleural disease, asbestos interstitial lung disease, and restrictive lung disease, and opine that these diseases were probably due to asbestos exposure.

In contrast, a June 2017 VA Pulmonary Consult Fellow Note considered the Veteran's contentions regarding his asbestos exposure in service.  The pulmonary fellow opined that asbestosis typically presents 20-40 years out, for which the Veteran's diagnosis was consistent with, but the Veteran's history was not suggestive of extensive asbestos exposure.  The pulmonary fellow provided that while the Veteran's recent CT imaging showed pleural plaques, there was no evidence of fibrosis, rounded atelectasis, honeycombing, and thickened interlobular septal lines.  Additionally, the pulmonary fellow found no crackling upon examination.  The pulmonary fellow concluded that the Veteran's recent pulmonary functioning tests showing restrictive lung functions had other non-asbestos etiological causes.  

Accordingly, a VA examination is needed to reconcile the conflicting lay and medical evidence of record.  Such examination needs to consider the Veteran's lay statements regarding asbestos exposure in service, the private medical evidence of record finding asbestos-related lung diseases, and the June 2017 VA Pulmonary Consult Fellow Note dismissing asbestos exposure as the etiological cause of the Veteran's various pulmonary problems. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct appropriate development to attempt to verify through official sources, to include contacting the service department and the NPRC, regarding the Veteran's claimed exposure to asbestos during service, taking into account his MOS, described job duties, and lay statements. The AOJ should also note any pre-service and/or post-service occupational or other asbestos exposure.

Thereafter, make a formal finding clarifying the likelihood that the Veteran was exposed to asbestos during his active duty service and associate the report of this determination with the claims file.

2.  Contact the Veteran and request that he provide information as to any outstanding private and/or VA treatment records pertaining to his diagnosis and/or treatment of asbestos pleural disease, asbestos interstitial lung disease, and restrictive lung disease.

3. Once the aforementioned records have been obtained and associated with the Veteran's claims file, to the extent available, schedule the Veteran for a VA medical examination with the appropriate medical professional to determine the nature and etiology of any respiratory disability.  The claims file should be made available to the examiner in conjunction with the examination and s/he should review it in its entirety.  All necessary tests and studies should be accomplished.  The examiner should: 

(a) Identify any diagnosed respiratory disability. 

(b) If there is a diagnosis of a respiratory disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such a disability had onset in service or within one year following separation from service, or was causally related to service, to include exposure to asbestos. 

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

The Board points the examiner's attention to the Veteran's lay contentions, the private May 2016 CT Review, the February 2017 DBQ, and the June 2017 VA Pulmonary Consult Fellow Note.

A complete rationale for all opinions expressed should be provided.

4. After ensuring compliance with the above, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response. Then, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


